DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Applicant’s Claim Amendment and Remarks, filed 12/21/2020 & 02/04/2021, with respect to the rejection(s) of claim(s) 21-40 under “Machine Learning and Deep Neural Network – Artificial Intelligence Core for Lab and Real-World Test and Validation for ADAS and Autonomous Vehicles”, Vishnukumar et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Asynchronous Real-Time Framework for Knowledge-Based Intersection Assistance”, Hulsen et al..

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-35, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Asynchronous Real-Time Framework for Knowledge-Based Intersection Assistance”, Hulsen et al.).

Referring to claim 21, Hulsen et al. disclose a computer-implemented method (Abstract), comprising:
Figure 5), data indicative of a test of an autonomous vehicle computing system (Figures 1-4, page 1682, A. Architecture and Communication: 1st para.; page 1684, B. In Vehicle Applicability section; pages 1684-1685, A. Real-Time Simulation Results section);
obtaining, by a computing system via a first user interface (Figures 5 & 8), first user input indicative of one or more of a plurality of autonomous vehicle capabilities as being associated with the test (Figure 1, page 1680-1681, I. Introduction section; Figures 2-3, page 1681, B. Reasoning on an Intersection Situation Ontology section; Figure 4, page 1682, C. Application Scenarios and Functions section);
in response to the first user input, generating, by the computing system, an associated data structure comprising a linked association between the test and the one or more autonomous vehicle capabilities (Figures 5 & 8, pages 1682-1684, A. Architecture and Communication section; Figures 1, 6 & 8, pages 1684-1685, A. Real-Time Simulation Results section);   
storing, by the computing system in an accessible memory, the associated data structure (Figures 5 & 8, pages 1682-1684, A. Architecture and Communication section; Figures 1, 6 & 8, pages 1684-1685, A. Real-Time Simulation Results section);
obtaining, by the computing system via a second user interface (Figures 5 & 8), a search query indicative of at least one of the one or more autonomous vehicle capabilities or the test (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7); and
in response to the search query, providing for display, by the computing system via the second user interface, the data indicative of the test of the autonomous vehicle computing system or the one or more autonomous vehicle capabilities (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7).
As to claim 23, Hulsen et al. disclose a computer-implemented method (Abstract), wherein providing for display the data indicative of the test of the autonomous vehicle computing system or the one or more autonomous vehicle capabilities comprises:
Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7);.and
identifying, by the computing system, the test or the one or more autonomous capabilities based, at least in part, on the associated data structure comprising the linked association between the test and the one or more autonomous vehicle capabilities (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7). 
Referring to claim 24, Hulsen et al. disclose a computer-implemented method (Abstract), further comprising:
obtaining, by the computing system via the second user interface, second user input indicative of the test (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7); and
in response to the second user input, causing, by the computing system, the test to initiate (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7). 

As to claim 25, Hulsen et al. disclose a computer-implemented method (Abstract), wherein the associated data structure comprises one or more labels for the test (Figures 6-7, page 1684, B. In Vehicle Applicability section). 

Referring to claim 26, Hulsen et al. disclose a computer-implemented method (Abstract), wherein the one or more labels comprise a sound or unsound label, and wherein the method further comprises:
obtaining, by the computing system, third user input indicative of the sound or unsound label for the associated data structure (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7); and
Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7). 

As to claim 27, Hulsen et al. disclose a computer-implemented method (Abstract),, wherein the one or more labels comprise a scope label, and wherein the method further comprises:
obtaining, by the computing system, fourth user input indicative of the scope label for the associated data structure (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7); and
in response to the fourth user input, modifying, by the computing system, the associated data structure with a linked association between the test and the scope label (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7). 

Referring to claim 28, Hulsen et al. disclose a computer-implemented method (Abstract), further comprising:
obtaining, by the computing system via the second user interface, a second search query indicative of at least one of the one or more labels (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7); and
in response to the second search query, providing for display, by the computing system via the second user interface, at least one of the data indicative of the test or the one or more autonomous vehicle capabilities (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7).

As to claim 29, Hulsen et al. disclose a computer-implemented method (Abstract), wherein one or more autonomous vehicle capabilities comprise at least one of a speed, direction, traffic, turning, parking, navigation, or signaling capability (Figure 4, page 1682, C. Application Scenarios and Functions section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7).

Referring to claim 30, Hulsen et al. disclose a computer-implemented method (Abstract), wherein the plurality of autonomous vehicle capabilities comprise a pre-defined group of autonomous vehicle capabilities (Figure 4, page 1682, C. Application Scenarios and Functions section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7).

As to claim 31, Hulsen et al. disclose a computing system for autonomous vehicle testing (Abstract; Figure 5), comprising:
one or more processors (Figure 5); and
one or more display devices (Figure 5); and
one or more tangible, non-transitory, computer readable media that collectively store instructions (Figure 5) that when executed by the one or more processors cause the computing system to perform operations comprising:
obtaining data indicative of a test of an autonomous vehicle computing system (Figures 1-4, page 1682, A. Architecture and Communication: 1st para.; page 1684, B. In Vehicle Applicability section; pages 1684-1685, A. Real-Time Simulation Results section);
obtaining via a first user interface (Figures 5 & 8), first user input indicative of one or more of a plurality of autonomous vehicle capabilities as being associated with the test (Figure 1, page 1680-1681, I. Introduction section; Figures 2-3, page 1681, B. Reasoning on an Intersection Situation Ontology section; Figure 4, page 1682, C. Application Scenarios and Functions section);
in response to the first user input, generating an associated data structure comprising a linked association between the test and the one or more autonomous vehicle capabilities (Figures 5 & 8, pages 1682-1684, A. Architecture and Communication section; Figures 1, 6 & 8, pages 1684-1685, A. Real-Time Simulation Results section);   
storing, in an accessible memory, the associated data structure (Figures 5 & 8, pages 1682-1684, A. Architecture and Communication section; Figures 1, 6 & 8, pages 1684-1685, A. Real-Time Simulation Results section);
obtaining via a second user interface (Figures 5 & 8), a search query indicative of at least one of the one or more autonomous vehicle capabilities or the test (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7); and
in response to the search query, providing for display, via the second user interface, the data indicative of the test of the autonomous vehicle computing system or the one or more autonomous vehicle capabilities (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7).
As to claim 32, Hulsen et al. disclose a computing system for autonomous vehicle testing (Abstract; Figure 5), wherein the operations further comprise:
causing the test of the autonomous vehicle computing system to initiate (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7); and
in response, obtaining test result data associated with the test, wherein the test result data is based at least in part on feedback data from the autonomous vehicle computing system (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7).

Referring to claim 33, Hulsen et al. disclose a computing system for autonomous vehicle testing (Abstract; Figure 5), wherein the operations further comprise:
modifying, by the computing system, the associated data structure with a linked associated between the test and the test result data (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7). 

As to claim 34, Hulsen et al. disclose a computing system for autonomous vehicle testing (Abstract; Figure 5), wherein the operations further comprises:
Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7).

  Referring to claim 35, Hulsen et al. disclose a computing system for autonomous vehicle testing (Abstract; Figure 5), wherein providing for display the one or more autonomous vehicle capabilities, the test, or the test result data comprises:
searching one or more associated data structures of the accessible memory (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7); and
identifying the associated data structures comprising the linked associated between the one or more autonomous vehicle capabilities and the test (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7). 

As to claim 39, Hulsen et al. disclose one or more tangible, non-transitory, computer- readable media storing computer-readable instructions (Abstract; Figure 5) that when executed by the one or more processors cause the one or more processors to perform operations comprising:
obtaining data indicative of a test of an autonomous vehicle computing system (Figures 1-4, page 1682, A. Architecture and Communication: 1st para.; page 1684, B. In Vehicle Applicability section; pages 1684-1685, A. Real-Time Simulation Results section);
obtaining via a first user interface (Figures 5 & 8), first user input indicative of one or more of a plurality of autonomous vehicle capabilities as being associated with the test (Figure 1, page 1680-1681, I. Introduction section; Figures 2-3, page 1681, B. Reasoning on an Intersection Situation Ontology section; Figure 4, page 1682, C. Application Scenarios and Functions section);
in response to the first user input, generating an associated data structure comprising a linked association between the test and the one or more autonomous vehicle capabilities (Figures 5 & 8, pages 1682-1684, A. Architecture and Communication section; Figures 1, 6 & 8, pages 1684-1685, A. Real-Time Simulation Results section);   
Figures 5 & 8, pages 1682-1684, A. Architecture and Communication section; Figures 1, 6 & 8, pages 1684-1685, A. Real-Time Simulation Results section);
obtaining via a second user interface (Figures 5 & 8), a search query indicative of at least one of the one or more autonomous vehicle capabilities or the test (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7); and
in response to the search query, providing for display, via the second user interface, the data indicative of the test of the autonomous vehicle computing system or the one or more autonomous vehicle capabilities (Figures 1 & 6, pages 1684-1685, A. Real-Time Simulation Results section; Figure 8, page 1685, B. Incorporated Knowledge-Base Information section, Figures 6-7).
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 21, 23-35, and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/TOAN M LE/Primary Examiner, Art Unit 2864